DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendments filed on 11/19/2020 are acknowledged and have been fully considered. Claims 1-9 are pending.  Claim 8 has been amended.  Claims 10 and 11 have been cancelled. 
Election/Restrictions
Applicants' election with traverse of Group I (claims 1-7) in the reply filed on 11/19/2020 is acknowledged.  The traversal in on the ground(s) that claim 8 has been amended to depend from claim 1 and therefore claims 8 and dependent claim 9 (claims in Group II) should now be included with the invention of Group I.  Applicants have cancelled claims 10 and 11 (Group III) in the response filed on 11/19/2020.  This traversal is persuasive and the restriction between Groups I and II has been withdrawn. 
Applicants elected the species of the type of marker exhibiting upregulated expression to be BMP4 in claim 7. Applicants’ state claims 1-9 encompass the elected species.
Claims 1-9 are now under consideration and the subject of this office action.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/18/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 02/20/2013, the filing date of PCT application PCT/EP2013/053361.  The instant application is a divisional application of US 14/381,660 which is a national stage 371 entry of above PCT application.  
Acknowledgment is made of applicant’s claim to foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of the EP12157470.1 application was filed with the USPTO on 04/30/2019.  In the case that an intervening reference is applied in a rejection, applicants will be entitled to the foreign priority date for the purpose of overcoming the date of the reference, provided that a certified English language translation is supplied and it is determined that the corresponding foreign application supports the claims in the manner required by 35 U.S.C. 112, first paragraph.  See MPEP § 201.15.

Claim Objections
Claim 7 is objected to because of the following informalities: the abbreviation      “( BMP4)” in line 3 has an additional space after the starting parenthesis.  It is suggested to amend to “(BMP4)”.  Appropriate correction is needed.

Claim Rejections - 35 USC § 112 (2nd Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites “preferably from pulp tissue of a third molar” and Claim 9 recites “preferably keratinocytes derived from skin or gingiva” and these limitations render the claims indefinite.  The term "preferably" renders the claims indefinite because it is unclear whether the limitations following the term are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate clarification is needed.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential, Cell Tissue Res, 347:701–711, Aug. 11, 2011).
Regarding claim 1, Gronthos et al., teaches isolating human dental pulp stem cells (DPSCs) from normal human third molars collected from adults (pg. 13625 col. 2 para. 2).  Gronthos teaches 5.0 x 106 of DPSCs were mixed with 40 mg of HA/TCP ceramic powder and then transplanted into mice (pg. 13626, col. 1 Transplantation). Gronthos teaches the DPSCs generated dentin-like structure when transplanted into mice (see abstract, Fig 5, pg. 13629 col. 2 last para.).
Gronthos does not teach culturing the isolated mesenchymal dental pulp cells under non-adherent conditions to form a cell aggregate representing an artificial tooth primordium.
Baraniak teaches scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential (see abstract).  Baraniak teaches isolating mesenchymal stem cells and centrifuging the cells into spheroids and culturing them in 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Gronthos to add a step of culturing the DPSCs as aggregates in suspension culture (non-adherent conditions).  One of ordinary skill in the art would be motivated to expand the DPSCs in the methods of Gronthos using the scaffold free culture methods of Baraniak because Baraniak teaches cells proliferate and the multilineage potential of the cells is preserved in its culture methods. The instant specification teaches tooth primordium refers to a functional cell aggregate that exhibits at least one function that is specific to dental tissue (see par. [0011] on page 3 of specification).  Since Gronthos suggest that tooth like structures can be formed from the isolated mesenchymal dental pulp cells, the spherical aggregate produced under non-adherent conditions in the methods of Gronthos and Baraniak would represent an artificial tooth primordium.
Regarding claims 2 and 3, Gronthos et al., teaches isolating human dental pulp stem cells (DPSCs) from normal human third molars collected from adults (pg. 13625 col. 2 para. 2).
Regarding claim 4, Baraniak teaches the suspension culture (non-adherent cell culture) was performed on MSCs at 1.8 to 6 x 106 cells/ml (pg. 702 col. 2 last para. lines 3).
Regarding claim 5, Baraniak teaches suspension culture was performed for 1-7 days of culture (Fig. 2, reads on “at least 48 hours” in claim 5). 
3 um2 (diameter of 120-300 um, see Fig. 2 panel j, pg. 704 col. 1 last para). 
Regarding claim 7, Gronthos teaches DPSCs in the transplant showed DSPP expression (see Fig. 6).
The combined teachings of Gronthos and Baraniak renders claims 1-7 obvious.

Claims 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage potential, Cell Tissue Res, 347:701–711, Aug. 11, 2011) as applied to claims 1-7 above and further in view of Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS).
Regarding claims 8 and 9, Gronthos and Baraniak do not teach after culturing of the mesenchymal dental pulp cells under non-adherent conditions for at least 2 days, adding epithelial cells and culturing under non-adherent conditions (claim 8) and do not teach the epithelial cells to be keratinocytes derived from skin or gingiva (claim 9).
Tsuji teaches methods to produce tooth material by co-culturing isolated mesenchymal dental stem cells and epithelial cells (see abstract). Tsuji teaches a first cell mass of mesenchymal cells is placed next to a second cell mass formed from epithelial cells to closely contact each other and co-culturing them to form a reconstructed tooth germ (par. [0035-0037]). Tsuji teaches the epithelial cells invaginate 
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to modify the methods of Gronthos in view of Baraniak and add epithelial cells to the mesenchymal dental pulp cells that have been cultured for at least 2 days and co-culture the mesenchymal dental pulp cells as taught by Tsuji. One of ordinary skill in the art would be motivated to do so because Tsuji teaches the co-culturing of the mesenchymal cells with the epithelial cells results in the formation of a tooth structure representative of a tooth with enamel on the outside and dentin on the inside. Since Baraniak teaches suspension culture was performed for 1-7 days of culture (see Fig. 2), it would have been obvious to culture the DPSC aggregates in the methods of Gronthos in view of Baraniak for at least two days before adding the epithelial cells as taught by Tsuji.
Regarding claim 9, Tsuji teaches the epithelial cells to be keratinized cells derived from skin or gingiva (see par. [0061]).
The combined teachings of Yamamoto, Gronthos, Baraniak and Tsuji renders claims 8 and 9 obvious.

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gronthos (Postnatal human dental pulp stem cells (DPSCs) in vitro and in vivo, PNAS, December 5, 2000, vol. 97, no. 25, 13625–13630) in view of Baraniak (Scaffold-free culture of mesenchymal stem cell spheroids in suspension preserves multilineage Tsuji (US 2011/0212414, Pub. Sep. 1, 2011; Applicant IDS) and as evidenced by Sharpe (US 7,588,936; Iss. Sep. 15, 2009; Applicant IDS).
 Regarding claim 7, Gronthos, Baraniak and Tsuji are silent regarding the mesenchymal stem cells in the aggregate to upregulate BMP-4 (the elected species). However, the upregulation of BMP-4 is an intended outcome of the method.  Sharpe et al teach that BMP-4 and Msx1 are expressed in dental mesenchyme in response to epithelial signaling (see col. 4 lines 32-38).  Sharpe teaches early tooth mesenchyme cells express Pax9 (col. 4 lines 42-45).  Since Gronthos in view of Baraniak and Tsuji teach a method in which isolated mesenchymal dental pulp cells are co-cultured with epithelial cells under non-adherent conditions, the methods of Gronthos in view of Baraniak and Tsuji would also result in the aggregate cells upregulating BMP-4, Msx1, and Pax9.

Relevant Prior Art.
Yamamoto et al., (Analysis of tooth formation by reaggregated dental mesenchyme from mouse embryo, Journal of Electron Microscopy 52(6): 559–566 (2003)) teaches methods for tooth formation by re-aggregated dental mesenchyme from mouse embryo (see abstract).  Yamamoto teaches isolating mesenchymal cells from the lower first molars of mice embryos at E13.5.  Yamamoto teaches the mesenchyme was gently triturated into single cells and the dissociated cells were re-pelleted by mild centrifugation and allowed to re-aggregate on culture insert dishes for 1 hour (see Methods Reaggregted system on pages 560, 562).  Yamamoto teaches combining the 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/Srikanth Patury/
Examiner, Art Unit 1657

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657